DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 18, 21 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2018/0375636, Provisional 62/328,017, You hereafter) in view of Kim et al. (US 2019/0223204, Provisional 62/249,865, Kim hereafter).
RE claim 18, You discloses a method for detecting downlink control information in a frame structure of a short transmission time interval, the method comprising: by a base station, configuring a first search space of a downlink control channel of a first transmission time interval as a first aggregation level (Paragraphs 90-92 and Table 8 corresponding to pages 10 and 11 of the provisional. Both a UE specific search space and a common search space are configured for a plurality of UEs. Each is further defined by a plurality of aggregation levels as well as size in terms of CCEs and number of PDCCH candidates); by a base station, configuring, separately from the first search space, a second search space of a downlink control channel of a second transmission time interval as a second aggregation level, wherein the first aggregation level and the second aggregation level are separated from each other. (Paragraphs 90-92 and Table 8 corresponding to pages 10 and 11 of the provisional. Both a UE specific search space and a common search space are configured for a plurality of UEs. Each is further defined by a plurality of aggregation levels as well as size in terms of CCEs and number of PDCCH candidates).

However, Kim teaches where the second transmission time interval is a short transmission time interval (sTTI) which is shorter than the first transmission time interval (Paragraphs 166-171, corresponding to pages 5-6 of the provisional, teach the support of TTIs of different lengths when a UE is configure to support both normal TTI and shorter TTIs. This support being signaled by the UE to the eNB); and by the base station, transmitting time interval configuration information on the first aggregation level of the first search space and the second aggregation level of the second search space to a user equipment (Paragraphs 172-177, corresponding to pages 5-6 of the provisional, further teach that the eNB explicitly signals short/long TTI configuration parameters including the configured TTI size as well as control channel monitoring set. Paragraphs 79-81 further contain teachings identical to that disclosed by paragraphs 90-92 of You. However, these teachings are not sufficiently supported by any provisional of Kim and as such, Examiner relied upon You for these details. This common teaching/disclosure establishes that the control channel is a PDCCH and normally determined by the UE via blind decoding. In light of paragraphs 172-177 of Kim, such channels are now explicitly signaled by the eNB and thus the UE then thereby determines a UE specific or common search space having a configured TTI.)

RE claims 21 and 24, You discloses a method and a user equipment for detecting downlink control information in a frame structure of a short transmission time interval, the method comprising: by a user equipment, receiving a first downlink control channel of a first transmission time interval configured as a first aggregation level from a base station (Paragraphs 90-92 and Table 8 corresponding to pages 10 and 11 of the provisional. Both a UE specific search space and a common search space are configured for a plurality of UEs. Each is further defined by a plurality of aggregation levels as well as size in terms of CCEs and number of PDCCH candidates); by the user equipment, receiving a second downlink control channel of a second transmission time interval configured as a second aggregation level from the base station, wherein the first aggregation level and the second aggregation level are separated from each other (Paragraphs 90-92 and Table 8 corresponding to pages 10 and 11 of the provisional. Both a UE specific search space and a common search space are configured for a plurality of UEs. Each is further defined by a plurality of aggregation levels as well as size in terms of CCEs and number of PDCCH candidates).
You does not explicitly disclose where the second transmission time interval is a short transmission time interval (sTTI) which is shorter than the first transmission time interval; by the user equipment, receiving time interval configuration information including information on the first aggregation level and information on the second 
However, Kim teaches where the second transmission time interval is a short transmission time interval (sTTI) which is shorter than the first transmission time interval (Paragraphs 166-171, corresponding to pages 5-6 of the provisional, teach the support of TTIs of different lengths when a UE is configure to support both normal TTI and shorter TTIs. This support being signaled by the UE to the eNB); by the user equipment, receiving time interval configuration information including information on the first aggregation level and information on the second aggregation level; and by the user equipment, performing blind decoding on the first downlink control channel using the information on the first aggregation level and performing blind decoding on the second downlink control channel using the information on the second aggregation level (Paragraphs 172-177, corresponding to pages 5-6 of the provisional, further teach that the eNB explicitly signals short/long TTI configuration parameters including the configured TTI size as well as control channel monitoring set. Paragraphs 79-81 further contain teachings identical to that disclosed by paragraphs 90-92 of You. However, these teachings are not sufficiently supported by any provisional of Kim and as such, Examiner relied upon You for these details. This common teaching/disclosure establishes that the control channel is a PDCCH and normally determined by the UE via blind decoding. In light of paragraphs 172-177 of Kim, such channels are now explicitly signaled by the eNB and thus the UE then thereby determines a UE specific or common search space having a configured TTI.); 
RE claims 19, 22 and 25, You in view of Kim discloses the methods of claims 18 and 21 and the user equipment 24 as set forth above. Note that You further discloses wherein the first aggregation level is an aggregation level corresponding to a common search space, and the second aggregation level is an aggregation level corresponding to a user equipment (UE)-specific search space (Paragraphs 90-92 and Table 8 corresponding to pages 10 and 11 of the provisional).
RE claims 20, 23 and 26, You in view of Kim discloses the methods of claims 18 and 21 and the user equipment 24 as set forth above. Note that You further discloses wherein the first aggregation level is an aggregation level corresponding to a UE-specific search space, and the second aggregation level is an aggregation level corresponding to the UE-specific search space (Paragraphs 90-92 and Table 8 corresponding to pages 10 and 11 of the provisional).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James P Duffy/Primary Examiner, Art Unit 2461